O’Malley, J.
The question presented is whether plaintiff’s claim for conversion against the defendants survived the latter’s *371discharge in bankruptcy. The answer depends upon whether his cause of action is to be regarded as liability predicated upon defendants’ willful and malicious injury to his property.
The defendants were engaged as partners in a general brokerage business. They had a principal office in New York city and branches elsewhere. Plaintiff, a resident of Philadelphia, Penn., was the owner of 165.61 shares of Pere Marquette Railway common stock, registered in Ms name. Part of tMs stock was represented by a certificate for sixty-five shares. All of the shares in question were offered through the respondents for sale upon instructions to the office manager of their Philadelphia branch to sell at a named price. One hundred shares, together with scrip,
were sol had be1 hundre five sb Sho as pa7 TMs he si to tl had ind
is informed, however, that Ms entire offering jordingly he delivered a certificate for one .er with the scrip, and a certificate for sixty-
tie certificate for sixty-five shares was pledged oan made by a corporation to the defendants, fintiff’s actual knowledge or consent; nor had necation agreement or given any authorization pledge or hypothecate Ms securities. Plaintiff )unt with the defendants and was in no way
f 5 unauthorized pledge the defendants went into
banKi'upv^ lender liquidated its account with the defend-
ants, and, in partial satisfaction thereof, sold, with other securities, plaintiff’s certificate. The defendants effected a composition in the bankruptcy proceedings and obtained their discharge. The plaintiff, however, as a party to the composition, expressly reserved Ms right against the individual partners on the cause of action here involved.
On the trial the defendants conceded plaintiff’s ownersMp of the stock, the temis under wMch it was delivered, the pledge by the defendants to the lending corporation, and the sale by the latter in partial liquidation of defendants’ indebtedness. They contended, however, that plaintiff had failed to prove that the sale of Ms stock was a willful or malicious injury to Ms property witMn the purview of section 17, subdivision 2, of the Bankmptcy Act (U. S. Code, tit. 11, § 35, subd. 2), wMch exempts from release by discharge liabilities of this character. Their view was sustained by the trial justice.
With the conclusion reached we disagree. While it was not shown that any of the individual partners had actual knowledge of the wrongful pledge of plaintiff’s security, or had expressly consented *372thereto, other evidence in the case was sufficient to charge them with liability. It appeared from testimony given by defendants’ employees that all securities were kept in large drawers. Defendants’ loan clerk was accustomed to take out securities sufficient for a particular loan. The list of securities to be given as collateral for defendants’ obligation in any instance was in fact left to loan clerks. None of these loans or accompanying collateral was reported to the partners. Defendants’ office manager admitted that it was part of his duties to see that customers’ securities were not improperly pledged and that “ safe-keeping ” securities should have been maintained in a custodian’s account with a particular trust company.
As the defendants had authorized the particular manner in which loans to them were collateraled, it seems to us that they were responsible for the manner in which the duties of their employees were discharged. Having delegated full authority, the partners should not be permitted to escape liability merely because they failed to keep themselves informed, and by negligence or mere indifference omitted to give specific orders or actual consent to the transaction in question. Fiduciaries, as were the defendants, may not so easily divest themselves of their obligations. Nor was it incumbent upon the plaintiff to prove actual malice within the authorities. (McIntyre v. Kavanaugh, 242 U. S. 138, affg. 210 N. Y. 175; Tinker v. Colwell, 193 U. S. 473.)
We are of opinion, therefore, that within the meaning of section 17, subdivision 2, of the Bankruptcy Act, plaintiff proved a cause of action for willful injury to property. Defendants’ discharge in bankruptcy, therefore, was not a defense to the present action. (McIntyre v. Kavanaugh, supra; Heaphy v. Kerr, 190 App. Div. 810; affd., 232 N. Y. 526.)
It follows, therefore, that the judgment appealed from should be reversed, with costs, and judgment directed for the plaintiff, with costs.
Finch, P. J., Merrell and Martin, JJ., concur; Untermyer, J., dissents.